The brief filed by plaintiff in error contains the following statement:
"The judgment is not supported by law or evidence."
There is no specification of error, of which complaint is made, set out in the brief of the plaintiff in error, other than that the judgment is not supported by law or evidence. Presumably, this was an action on a contract, and the defendant, plaintiff in error here, contends that said contract was breached on the part of the plaintiff, defendant in error here, and for that reason the defendant is not liable. It is not pointed out in the brief wherein said contract was breached, and no authorities at all are cited to support the contentions of plaintiff in error, and under rule 26 of this court (87 Okla. xxiii, 165 Pac. ix) there is nothing presented to this court for review, and the appeal of this action should be dismissed. Henderson v. Todd, 91 Okla. 18, 215 P. 607; Hooker v. Rackley, 90 Okla. 83, 216 P. 151.
The plaintiff in error executed a supersedeas bond in this case in the sum of $500, with S.A. Brown as surety, which bond was duly approved as shown by a certified copy thereof attached to the case-made. *Page 240 
The defendant in error has filed a motion herein for judgment against the surety on said supersedeas bond for the amount of the judgment rendered in said cause, and said motion is sustained and judgment is hereby entered against S.A. Brown, surety on said bond for the sum of $339.32, with interest at six per cent. from January 1, 1920, and the cost of said action, but in no event shall said judgment, interest, and cost exceed the sum of $500, and for which let execution issue.
By the Court: It is so ordered.